Citation Nr: 1430289	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for status post shrapnel wound with scar and residual left VIII intercostal neuritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently remains with the Winston-Salem RO.  This case was previously remanded by the Board in October 2012 for additional development.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records have been added to the present appeal and have been reviewed.  

The issue of an initial disability rating in excess of 10 percent for status post shrapnel wound with scar and residual left VIII intercostal neuritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have sufficient bilateral hearing loss to be considered a ratable disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  A letter dated in August 2009 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in the November 2009 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA audiological examinations were performed in October 2009, and again in March 2013 in compliance with the Board's remand instructions.  The VA examiners reviewed the pertinent medical history and set forth the relevant audiological findings that enables the Board to make fully informed decision on this claim.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  For VA purposes, hearing will only be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

After a careful review of the record, the Board has determined that service connection is not warranted for bilateral hearing loss.  The probative evidence of record does not demonstrate that the Veteran has sufficient hearing loss in either ear, either currently or at any point since the filing of this claim, to constitute an actual ratable "disability" according to VA standards, according to the threshold minimum requirements of 38 C.F.R. § 3.385.  The Veteran was afforded two VA examinations, one in October 2009 and the other in March 2013.  No auditory threshold in any of the relevant frequencies was greater than 26 decibels, and all speech recognition scores were 94 percent or higher.   

With respect to the statements and testimony by the Veteran regarding symptoms of hearing loss, he is competent to report such lay observable current symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, he is not competent to specify that he has a current hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385, as this would constitute a medical/audiological conclusion which he is not competent to make.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability, namely a compensable hearing loss disability under 38 C.F.R. § 3.385, there can be no valid claim.

Given the Veteran's military awards and decorations, his exposure to combat is conceded.  See 38 U.S.C.A. § 1154(b).  The Board views with admiration his honorable service to the Nation in the U.S. Army in Vietnam, and sympathizes with his obviously sincere belief in the merits of his claim.  However, the Board is constrained by the applicable laws and regulations.  As the preponderance of the 
evidence is against the claim for service connection for bilateral hearing loss, it must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

As for the claim for a higher rating for status post shrapnel wound with scar and residual left VIII intercostal neuritis, a timely NOD was filed in March 2011 in response to the September 2010 DRO decision, which awarded service connection for this disability and assigned a noncompensable rating.  In a May 2012 DRO decision, a higher disability rating of 10 percent was awarded.  As the Veteran has not indicated that the May 2012 rating action satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the appropriate disposition is to remand this claim for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SOC addressing his claim of entitlement to an initial disability rating in excess of 10 percent for status post shrapnel wound with scar and residual left VIII intercostal neuritis.  Only if the Veteran perfects an appeal should the claim be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


